Case 1:20-cv-10903-KPF Document 56 Filed 05/12/21 Page 1lof5

Barry McTiernan & Wedinger. P.C. enor Nema eS
‘y Ler,

P: 732-738-5600

COUNSELORS AT LAW F: 732-738-7518

bmctwlaw.com

 

New York, NY | White Plains, NY | Rochester, NY | Edison, NJ | Philadelphia, PA

May 12, 2021

Honorable Katherine Polk Failla
United States District Court
Southern District of New York

RE: Bautista v. Kostantyn Didorenko
Civil Action No.: 1:20-cv-10903-KPF
Our File No.: MS-R13667

Dear Judge Polk-Failla:
This office represent Defendant Kostantyn Didorenko in the above referenced matter. We have been
advised by attorney Bruce Levitt, Esq. that my client has filed a petition for bankruptcy in the Bankruptcy

Court in Newark, New Jersey. Please see bankru ptcy notice attached.

| believe that an automatic stay is now in place and as such, the Conference scheduled for May 12,
2021 should be adjourned.

| shall await the Court’s response and thank you for your courtesies and assistance herein.

Respectfully submitted,

 

RWW/dt

MS-R13667/corres/CRTO51121

ee All counsel of record (via e-filing)
Case 1 C287 ACS Does KPwedavarient SEntbnSd OHA 7/21 0F:4G935 ON Sesc Ch 7

First Mtg I/J No PO Page 1 of 4

         

 

 

Debtor 1: Kostia ntyn Didorenko Social Security number or ITIN: xxx—xx-7597
FirstName Middle Name Last Name a ee
Debtor 2: i i :
sis FirstName MiddleName Last Name Social Security number or ITIN: tf
(Spouse, if filing) EIN: esl egy
United States Bankruptcy Court: District of New Jersey Date case filed for chapter: 7 = 4/26/21

Case number: 21 =| 3377-J KS

Official Form 309A (For Individuals or Joint Debtors
Notice of Chapter 7 Bankruptcy Case -- No Proof of Claim Deadline 10/20

 

ed the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
een entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both Pages Carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts fram the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the Stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at https: cer.u rts.gov).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.

Undeliverable notices will be sent by return mail to the debtor. It is the debtor's responsibility to obtain the party's
correct address, resend the returned notice, and notify this office of the party's change of address. Failure to provide
all parties with a copy of this notice may adversely affect the debtor as provided by the Bankruptcy Code.

 

 

 

About Debtor 1: About Debtor 2:
1. Debtor's full name Kostiantyn Didorenko
2. _ All other names used in the
last 8 years
3. Address 100 Warren Street

Apartment 1814
Jersey City, NJ 07302

 

4. Debtor's attorney Poet PC. Contact phone 973-313-1200

Name and address 515 Valley Street, Suite 140 Email: blevitt@levittslafkes.com
Maplewood, NJ 07040

 

Jeffrey Thomas Testa Contact phone (973) 639-7939
5. Bankruptcy trustee McCarter & English, LLP
Name and address McCarter & English

Four Gateway Center

100 Mulberry Street

Newark, NJ 07102

 

 

 

 

 

For more information, see page 2>
Case 21-4388 LW v-Doec3-KPiedbararae0t S6ntBied 68/37/F4 0P38HS Of Boge Ch7
First Mtg /J No POC Page 2 of 4

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case -- No Proof of Claim Deadline

page 1
Case 21-4384 7-30 v-D0e03-KPifedbavarient S6nibied 09/27/24 0F8G0x4 Of Base Ch7

Debtor Kostiantyn Didorenko

First Mtg I/J NoPOC Page 3 of 4
Case number 21-13377-JKS

 

 

6. Bankruptcy clerk's office

Documents in this case may be filed at this
address. You may inspect all records filed
in this case at this office or online at

httos://pacer.uscourts.gov. (800)

MLK Jr Federal Building Hours open: 8:30 AM — 4:00 p.m.,
00 Walnut Street Monday ~ Friday (except holidays)
Newark, NJ 07102

Additional information may be available at the t -645-

Court's Web Site Contact phone 973-645-4764

 

676-6856 www.njb.uscourts.gov. Date: 4/27/21
7. Meeting of creditors May 21, 2021 at 10:00 AM Location:

Debtors must attend the meeting
to be questioned under oath. In a
joint case, both spouses must
attend. Creditors may attend, but
are not required to do so.

All individual debtors must provide picture
identification and proof of sacial security
number to the trustee at the meeting of
creditors. Failure to do so may result in
your case being dismissed.

The meeting may be continued or adjourned toa Section 341 Meeting will be

later date. If so, the date will be on the court conducted by telephone. Please

docket. consult the docket or contact the
trustee appointed to the case for
access or Call-in information.

 

8. Presumption of abuse

If the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 11 U.S.C. §
707(b). Debtors may rebut the
presumption by showing special
circumstances.

The presumption of abuse does not arise.

 

9. Deadlines

The bankruptcy clerk's office must receive
these documents and any required filing
fee by the following deadlines.

File by the deadline to object to discharge or Filing deadline: 7/20/21
to challenge whether certain debts are
dischargeable:

You must file a complaint:

* if you assert that the debtor is not entitled to
receive a discharge of any debts under any of the
subdivisions of 11 U.S.C. § 727(a}(2) through (7),
or

* if you want to have a debt excepted from discharge
under 11 U.S.C § 523(a)(2), (4), or (6).

You must file a motion:

: if you assert that the discharge should be denied
under § 727(a)(8) or (9).

WRITING A LETTER TO THE COURT OR THE
JUDGE IS NOT A SUBSTITUTE FOR FILING
AN ADVERSARY COMPLAINT OBJECTING TO
DISCHARGE OR DISCHARGEABILITY. IN NO
CIRCUMSTANCE WILL WRITING A LETTER
PROTECT YOUR RIGHTS.

 

Deadline to object to exemptions: Filing deadline: 30 days after the

The law permits debtors to keep certain property as conclusion of the meeting of creditors
exempt. If you believe that the law does not authorize an

exemption claimed, you may file an objection.

 

10. Proof of claim

Please do not file a proof of claim unless
you receive a notice to do so.

No property appears to be available to pay creditors. Therefore, please do not file a
proof of claim now. If it later appears that assets are available to pay creditors, the clerk
will send you another notice telling you that you may file a proof of claim and stating the
deadline.

 

11. Creditors with a foreign address

If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
asking the court to extend the deadlines in this notice. Consult an attorney familiar with
United States bankruptcy law if you have any questions about your rights in this case.

 

 
Case 21-¢.a8¢ 71K v-Doee-KRifedoarzrent S6ntBiee OBA7/21 0P89%8 ClSesc ch 7
First Mtg VJINo POC Page 4 of 4

12. Exempt property The law allows debtors to keep certain property as exempt. Fully exempt property will
not be sold and distributed to creditors. Debtors must file a list of property claimed as
exempt. You may inspect that list at the bankruptcy clerk's office or online at
https://pacer.uscourts.qov. If you believe that the law does not authorize an exemption
that the debtors claim, you may file an objection. The bankruptcy clerk's office must
receive the objection by the deadline to object to exemptions in line 9.

Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case —— No Proof of Claim Deadline page 2
